Title: To Thomas Jefferson from George Taylor, Jr., 24 October 1803
From: Taylor, Jr., George
To: Jefferson, Thomas


          
            Dear Sir, 
            Philadelphia, Octr: 24th: 1803.
          
          Permit me, on the present occasion to incroach upon your time for a few moments merely by bringing to your view that a vacancy has taken place in the Post office Department by the death of Colonel Bauman at N. York and that if consistent with the arrangements you have made I should be much gratified by the appointment and am with the most perfect respect
          Sir, Your most obt. Servant
          
            Geo: Taylor Jr:
          
        